Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 1 of 33 PageID #: 786



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
BEATRICE LOZADA,
                    Plaintiff

            -against-                           MEMORANDUM & ORDER
                                                16-CV-6302 (JS)(AYS)
COUNTY   OF NASSAU, and
EDWARD   MANGANO, individually and
in his   capacity as
NASSAU   COUNTY EXECUTIVE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jonathan A. Tand, Esq.
                    Morris Duffy Alonso & Faley
                    101 Greenwich Street, 22nd Floor
                    New York, New York 10006

For Defendants:         Jennean R. Rogers, Esq., for
                        Jared A. Kasschau, Nassau County Attorney
                        One West Street
                        Mineola, New York 11501


SEYBERT, District Judge:

   I.    Introduction

            Plaintiff    Beatrice    Lozada    (“Plaintiff”   or   “Lozada”)

commenced this § 1983 action alleging she has been illegally

retaliated    against    for   engaging   in   First   Amendment   protected

speech and petition.       (See Compl. ECF No. 1, ¶3.) The County of

Nassau (“County”) and Edward Mangano, individually and in his

capacity as former Nassau County Executive (“Mangano”; together

with the County, the “County Defendants”) move, pursuant to Rule


                                      1
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 2 of 33 PageID #: 787



56 of the Federal Rules of Civil Procedure, for summary judgment

in their favor, seeking to have Plaintiff’s claims dismissed with

prejudice.      (See    Mot.   Summ.   J.,   ECF    No.    43   (hereafter,   the

“Motion”); see also Support Memo., ECF No. 43-20.)               Lozada opposes

the Motion.    (See Opp’n, ECF No. 47.)       For the reasons that follow,

the Motion is GRANTED.

    II.   Background

          A. Factual Background 1

            1. General Information

            From at least 2006 until sometime in 2013, Plaintiff

volunteered with the Elmont Fire Department (“EFD”) as an emergency

medical technician and firefighter.            (See Compl. ¶9.)         While a

volunteer with the EFD, Plaintiff became an employee of the County

in January 2010, when she was hired as an Administrative Aide for

the   Nassau   County    Coordinating      Agency    for    Spanish   Americans


1    Unless otherwise indicated, the facts are taken from the
County Defendants’ Rule 56. 1 Statement in support of their Motion
(hereafter, “D-56.1 Stmt.”)(see ECF No. 43-19), and Plaintiff’s
Rule 56.1 Counterstatement (hereafter, “P-56.1 Stmt.”)(see ECF No.
47-1). Unless otherwise stated, a standalone citation to a Rule
56.1 Statement or Counterstatement denotes that either the parties
agree, or the Court has determined, that the underlying factual
allegation(s) is(are) undisputed. Citation to a party’s Rule 56.1
Statement or Counterstatement incorporates by reference the
document(s) cited therein.

     The County Defendants’ exhibits, which are attached to the
Declaration of Attorney Jennean R. Rodgers (see ECF No. 43-1), are
identified by letters. For ease of citation, the Court will simply
cite to the lettered exhibits. Plaintiff has not submitted any
exhibits in support of her Opposition.
                                       2
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 3 of 33 PageID #: 788



(“CASA”).    (See D-56.1 Stmt., ¶¶3, 73.)       She was promoted to Deputy

Director of CASA in July 2010.            (See id., ¶5.)   Plaintiff was a

non-union, ordinance employee of the County; as such, she was

considered at-will.       (See id., ¶¶71-73; see also Ex. M, Hubber

Depo., 14:15-22.)

            2. The First Incident:          The 2011 EFD Discrimination
               Complaint

            Sometime in 2011, Plaintiff filed a complaint with the

New York State Division of Human Rights alleging she was subjected

to   harassment    and   discrimination     while   serving   with    the   EFD

(hereafter, the “2011 Complaint”).           (See Compl., ¶¶11-12.)         The

County did not become aware of the 2011 Complaint until March 2013.

(Id. at ¶¶13-14, 19; see also D-56.1 Stmt., ¶20.)                    Plaintiff

contends that once the County became aware of the 2011 Complaint,

it “did everything in [its] collective power to freeze [her] out

of the workplace.”       (Compl., ¶21.)

            3. The January 2013 Job Inquiry

            Three years after becoming a County employee, in January

2013, Plaintiff inquired with the Comptroller’s Office whether it

had an available position matching her qualifications.                (See D-

56.1 Stmt., ¶¶13-14.) While Comptroller Maragos met with Plaintiff

“to discuss the possibility of a position, . . . no formal offer

of employment was made.”          (Id. at ¶15; see also id. at ¶16.)

Indeed, “[t]he Comptroller never offered Ms. Lozada any position.”


                                      3
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 4 of 33 PageID #: 789



(Id. at ¶18.)       Moreover, “Maragos had no knowledge of” the 2011

Complaint “until the present suit was filed.”           (Id. at ¶20.)

            However, Plaintiff apparently informed her supervisor at

CASA, Elidia Lowery (“Lowery”), that she “had been offered a

position in the Comptroller’s Office and would be leaving CASA.”

(Id. at ¶21.)       Despite Plaintiff’s allegations, Lowery denies (i)

telling Plaintiff that Plaintiff was not going to be promoted

“because she ‘pissed off’ the administration” or (ii) threatening

Plaintiff “with a ‘blind transfer.’”         (Id. at ¶¶22, 23.)     In fact,

Plaintiff was not transferred from CASA.          (See Ex. J, Lowery Depo,

56:2-4.)    Further, Lowery contends she was unaware of Plaintiff’s

2011 Complaint until Plaintiff showed Lowery a newspaper article

about it.      (See D-56.1 Stmt., ¶24; see also Ex. J, 42 (Lowery

testifying     to    learning   of   Plaintiff’s    2011    Complaint    when

Plaintiff showed Lowery a newspaper article).)          Plaintiff remained

the Deputy Director of CASA until her termination in February 2016.

            4. The Second Incident:       The 2013 EFD Fraud Complaint

            Nassau County employee Ann Demichael worked for the

Constituent Affairs Department, a County department not associated

with CASA.      (See D-56.1 Stmt., ¶30.)           She did not work with

Plaintiff; their departments did not interact; and, Demichael had

no supervisory control over CASA or Plaintiff.              (Id.)    She and

Plaintiff met in early March 2013 while preparing for a fundraiser

event.     (Id. at ¶32; see also Ex. 0, N.C. Bates No. 000321.)

                                      4
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 5 of 33 PageID #: 790



During their meeting, and in response to Demichael’s alleged

attempt to recruit Plaintiff to campaign in Elmont and at the EFD

on behalf of the then-current County administration, Plaintiff

explained that she could not be involved in those efforts due to

her 2011 Complaint.            (See Ex. 0, N.C. Bates No. 000321-22.)

Plaintiff also contends she told Demichael about an allegedly

fraudulent pension fund scheme engaged in by EFD officers, i.e.,

the    fabrication     of     call    response          sheets    as     a   means     of

misappropriating      monies       from   the    EFD     pension       funds,   thereby

violating federal law.         (See id. at N.C. Bates No. 00032.)                 After

that   one   encounter,       Plaintiff    and        Demichael    never     interacted

again.    (See D-56.1 Stmt., ¶40.)

             The    parties    dispute     Plaintiff’s           assertion      that   in

response to informing Demichael about the alleged pension fraud at

the EFD, Demichael instructed Plaintiff to “shut her mouth” and

threatened her well-being and that of her family.                       (Ex. G, 71:4-

13.)     That led to Plaintiff lodging a verbal complaint against

Demichael,     on   April     2,   2013,       with    the   Nassau     County    Equal

Employment Office (“EEO”).           (See Ex. O, N.C. Bates No. 000321-23.)

However, Plaintiff was advised that her complaint was not an EEO

matter since her complaint of pension theft by the EFD was not

“protected activity” “that relates to any protected classification

identified in the EEO policy (i.e., race, religion, national

origin, etc.).”      (Id. at N.C. Bates No. 000323.)                Nonetheless, she

                                           5
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 6 of 33 PageID #: 791



was informed that she could make a formal workplace violence claim,

which Plaintiff declined to do.         (See id.)        The matter was referred

to   the    County’s     Human   Resources      department     (“HR”)     and    was

investigated.          (D-56.1   Stmt.,       ¶¶37-38.)       Demichael    denied

Plaintiff’s allegations, and HR discussed the County’s standards

of behavior for employees with Demichael.                (See id. at ¶38.)

             5. The Third Incident: The 2014 Discrimination Complaint

             On   or    about    June     30,    2014,     Plaintiff     filed    a

discrimination complaint with the New York State Division of Human

Rights     (“NYS-DHR”)     alleging     the     County    engaged   in    unlawful

discriminatory employment practices, including retaliation.                      (D-

56.1 Stmt., ¶25; see also Ex. E; Ex. O at N.C. Bates No. 000446

(“[Plaintiff] contends that she was denied a promotion/transfer

with an accompanying $80k annual salary by [the County] as a result

of her . . . having opposed discrimination/retaliation.”).)                  After

investigating Plaintiff’s 2014 Discrimination Complaint, NYS-DHR

“found that no information was provided to support [Plaintiff’s]

claim of her having opposed discrimination/retaliation as provided

in the definition for such under the New York State Human Rights

Law.”      (Ex. O, NYS-DHR “Final Investigation Report and Basis of

Determination, at N.C. Bates No. 000446; see also id. at N.C. Bates

No. 000445-46 (“Despite [Plaintiff]’s assertions that she was

promised a promotion/transfer with an accompanying salary of $80k

annually[,] she was unable to provide any information as to the

                                        6
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 7 of 33 PageID #: 792



title    of    the    position   or    what         said   position      would     entail.

[Plaintiff] was unable to provide any specifics or documentations

to   support    her    assertion      that     she     [was]     being    offered    said

position/transfer.”).)         NYS-DHR determined that “the investigation

does not support [Plaintiff]’s charging [the County] with unlawful

discriminatory practices in retaliation to employment because of

race/color, sex, opposed discrimination/retaliation.”                           (Id.; see

also Ex. F, NYS-DHR “Determination and Order After Investigation”

(“After investigation, and following opportunity for review of

related information and evidence by the named parties, [NYS-DHR]

has determined that there is NO PROBBLE CAUSE to believe that the

[County]      has    engaged     in   or       is     engaging     in     the    unlawful

discriminatory practice complained of.”).)

              6. Other Incidents

              In March 2014, Plaintiff lodged a Workplace Violence

Incident      Report   involving      an   exchange        between       herself    and   a

volunteer who worked at CASA.          (See Ex. O at N.C. Bates No. 000376-

77.)    The incident was investigated, with the investigator noting:

Plaintiff claimed the volunteer “yelled and screamed at her after

she stated that she would help [a CASA] client,” but that the

volunteer “did not curse at her”; the volunteer acknowledged

approaching Plaintiff, “but denie[d] yelling or cursing at her”;

and, “[t]he witnesses who were working on that day did not hear



                                           7
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 8 of 33 PageID #: 793



any    yelling      or    cursing.”      (Id.    at    N.C.    Bates   No.    000385.)

Thereafter, the case was closed.                (See id.)

               Plaintiff alleges that on or about December 18, 2015,

she    filed    a    notice   of    claim    against     the    County   and    others

(hereafter, the “Notice of Claim”). 2                   (See Compl., ¶43.)         The

“claim is based upon the [EFD’s, Town of Hempstead’s, and County’s]

violation of [Plaintiff]’s statutory and constitutional rights by

means of unlawful retaliation based upon [Plaintiff]’s lawful

complaints      of    discrimination        based     upon   her   gender,    national

origin, and marital status.”              (Ex. C, Notice of Claim, at 1-2.)

In her Notice of Claim, Plaintiff contends that, as a result of

making her 2011 Complaint, she has suffered retaliation by, inter

alia: being denied a promotion to the Comptroller’s Office; no

longer being invited to participate in certain County events; and,

being denied applications to several civil service positions. (See

id. at 3.)          There is no evidence that Plaintiff’s supervisor,

Lowery, was aware of the Notice of Claim.

               Plaintiff made two more workplace violence complaints,

both on February 22, 2016.                  The first February 22 complaint

involved an interaction with a volunteer worker.                       (See Ex. O at

N.C.    Bates       No.    000389     (stating      Plaintiff      reported    subject




2    While the Notice of Claim is dated November 30, 2015, it was
received by the Nassau County Attorney’s Office on December 17,
2015. (See Ex. C at 4; cf. id. at 1.)
                                            8
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 9 of 33 PageID #: 794



volunteer “was yelling and blocking her office doorway so she could

not exit her cubicle”).)            Plaintiff asserted that the volunteer

“came to the doorway of her office and yelled[,] ‘Do you have a

problem with me,’” to which she responded, “‘please step away from

my door.’”    (Id. at N.C. Bates No. 000390.)           However, the volunteer

“remained     at   [Plaintiff’s]       door   for   approx.      30    seconds   so

[Plaintiff] state[d] she remained sitting at her desk until [the

volunteer]    walked      away    crying.”      (Id.)    After    completing     an

investigation      into    this    complaint,    the    Office   of    the   County

Attorney “determined that the actions of [the volunteer] did not

violate the County’s Workplace Violence Policy.”                      (Id. at N.C.

Bates No. 000397.)

             Plaintiff based her second February 22, 2016 workplace

violence complaint on the contention that while she was taking her

lunch break at 11:00 a.m., a co-worker “yelled at her to help

clients,” and then “crossed out her name in a log book and wrote

that clients waited an hour.”            (Id. at N.C. Bates No. 000401.)

The County investigated this second February 22 complaint and

determined that Plaintiff’s co-worker did not violate the County’s

Workplace Violence Policy.          (See id. at N.C. Bates No. 000406.)

             7. Plaintiff’s Termination

             While Plaintiff’s boss, Lowery, testified that Plaintiff

initially was an excellent employee, that assessment changed at



                                         9
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 10 of 33 PageID #: 795



 the end of 2015. 3   (See Ex. J at 22.)     For example, Plaintiff would

 leave the office without informing Lowery.           (D-56.1 Stmt., ¶58.)

 Similarly, she would leave early for the day, but fail to clock

 out or request the time off.        (See id.)    When asked by Lowery to

 properly request time off, Plaintiff failed to do so.           (See id. at

 ¶59.)

             Apparently to defuse tension in the office, on December

 9, 2015, Lowery “issued different memos regarding job duties for

 each CASA employee.”       (D-56.1 Stmt., ¶42; see also id. at ¶¶49-

 50; Ex. J, 13:19-14:6.)        Per the memo regarding Plaintiff’s job

 duties, she was: responsible for the oversight and processing of

 all contracts; required to “collaborat[e] with other CASA co-

 workers and maintain[] positive productive working relationships

 to manage the workload”; and, to assist constituents with various

 matters.    (Id. at ¶¶44-46.)      While Plaintiff’s co-workers signed

 off on their respective memos, Plaintiff refused to sign hers.

 (See id. at ¶¶43, 47-48.)

             Primarily because of her time and leave abuse, Plaintiff

 was terminated on February 26, 2016.          (See D-56.1 Stmt. ¶74; see

 also Ex. M, Huber Depo., 8:13-9:5, 15:14-21; Ex. J at 13:16-14:6,

 24:17-25:14.)


 3
      Although Lowery testified that matters worsened at the end of
 2016, having reviewed the entirety of her deposition testimony and
 since Plaintiff was terminated on February 26, 2016, it is apparent
 Lowery misspoke and meant the end of 2015.
                                      10
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 11 of 33 PageID #: 796



          B. Procedural Background

              On November 14, 2016, Plaintiff commenced this action by

 filing   a    verified        complaint    raising     two    causes     of    action:

 retaliation for engaging in constitutionally protected free speech

 (First     Cause   of    Action),        and    retaliation      for   engaging       in

 constitutionally protected petitioning (Second Cause of Action).

 (See Compl.)         The crux of Plaintiff’s Complaint is that, in

 retaliation for engaging in her right to free speech and free

 petition,    she   became       known    “as    the   ‘problem   child    of    Nassau

 County’”, with Defendants “d[oing] everything in their collective

 power to freeze Plaintiff out of the workplace.”                 (Id. ¶21.)         After

 the close of discovery, the County Defendants moved for summary

 judgment, requesting that all of Plaintiff’s claims be dismissed

 with prejudice, asserting, inter alia:                   Plaintiff’s complaints

 based upon speech or activities made prior to November 14, 2013

 are time-barred; Plaintiff’s claims are precluded by collateral

 estoppel; there is no individual liability as to Mangano; Plaintiff

 cannot make out a claim of municipal liability because she cannot

 establish a municipal policy, practice or custom that caused the

 alleged violations of her constitutional rights; and, Plaintiff

 has failed to establish a causal connection between either her not

 securing     the   position       in     the    Comptroller’s      Office      or    her

 termination    and      any    alleged    constitutional      violations.            (See

 Support Memo.)          Plaintiff opposed the Summary Judgment Motion

                                            11
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 12 of 33 PageID #: 797



 contending, inter alia: questions of material fact exist as to

 each element of her First Amendment claims; her claims are not

 time-barred because of they are subject to the continuing violation

 doctrine;    collateral    estoppel    is   inapplicable;    and,   she   can

 establish municipal liability.        (See Opp’n.)

    III. Discussion

          A. Applicable Law

                1. The Summary Judgment Standard

             “Summary judgment is proper ‘if the movant shows that

 there is no genuine dispute as to any material fact and the movant

 is entitled to judgment as a matter of law.’”             ING Bank N.V. v.

 M/V TEMARA, IMO No. 9333929, 892 F.3d 511, 518 (2d Cir. 2018)

 (quoting FED. R. CIV. P. 56(a)); accord Jaffer v. Hirji, 887 F.3d

 111, 114 (2d Cir. 2018).       In ruling on a summary judgment motion,

 the district court must first “determine whether there is a genuine

 dispute as to a material fact, raising an issue for trial.”

 McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 202 (2d Cir.

 2007) (internal quotations and citations omitted); see also Ricci

 v. DeStefano, 557 U.S. 557, 586 (2009) (“On a motion for summary

 judgment, facts must be viewed in the light most favorable to the

 nonmoving party only if there is a ‘genuine’ dispute as to those

 facts.” (internal quotations and citation omitted)).

             In reviewing the record to determine whether there is a

 genuine issue for trial, the court must “construe the evidence in

                                       12
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 13 of 33 PageID #: 798



 the light most favorable to the non-moving party,” Centro de la

 Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d

 104, 109 (2d Cir. 2017) (quotations, alterations and citation

 omitted), and “resolve all ambiguities, and credit all factual

 inferences that could rationally be drawn, in favor of the party

 opposing summary judgment.”         Davis-Garett v. Urban Outfitters,

 Inc., 921 F.3d 30, 45 (2d Cir. 2019) (quotations and citation

 omitted); see also Hancock v. County of Rensselaer, 823 F.3d 58,

 64 (2d Cir. 2018) (“In determining whether there is a genuine

 dispute as to a material fact, we must resolve all ambiguities and

 draw all inferences against the moving party.”). “Where the record

 taken as a whole could not lead a rational trier of fact to find

 for the nonmoving party, there is no genuine issue for trial.”

 Ricci, 557 U.S. at 586 (quoting Matsushita Elec. Indus. Co., Ltd.

 v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348 (1986));

 accord Baez v. JetBlue Airways Corp., 793 F.3d 269, 274 (2d Cir.

 2015).

             “The moving party bears the initial burden of showing

 that there is no genuine dispute as to a material fact.”                CILP

 Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 123

 (2d Cir. 2013) (quotations, brackets and citation omitted); accord

 Jaffer, 887 F.3d at 114.      “[W]hen the moving party has carried its

 burden[,] . . . its opponent must do more than simply show that

 there is some metaphysical doubt as to the material facts . . .

                                      13
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 14 of 33 PageID #: 799



 [,]” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita

 Elec., 475 U.S. at 586-87), and must offer “some hard evidence

 showing that its version of the events is not wholly fanciful[.]”

 Miner v. Clinton County, N.Y., 541 F.3d 464, 471 (2d Cir. 2008)

 (quotations and citation omitted).         The nonmoving party can only

 defeat summary judgment “by adduc[ing] evidence on which the jury

 could reasonably find for that party.”         Lyons v. Lancer Ins. Co.,

 681 F.3d 50, 56 (2d Cir. 2012) (quotations, brackets and citation

 omitted).     Since “there is no issue for trial unless there is

 sufficient evidence favoring the nonmoving party for a jury to

 return a verdict for that party[,] . . . [i]f the evidence is

 merely colorable, . . . or is not significantly probative, . . .

 summary judgment may be granted.” Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 249-50 (1986)(quotations and citations omitted).

                2. First Amendment Retaliation Claims Standards

             “Where, as here, a plaintiff claims that he or she was

 retaliated against in violation of the First Amendment, he or she

 must plausibly allege that ‘(1) his [or her] speech or conduct was

 protected by the First Amendment; (2) the defendant took an adverse

 action against him [or her]; and (3) there was a causal connection

 between this adverse action and the protected speech.’”              Montero

 v. City of Yonkers, N.Y., 890 F.3d 386, 394 (2d Cir. 2018)(quoting

 Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 272 (2d Cir.

 2011)).    First Amendment retaliation claims brought pursuant to §

                                      14
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 15 of 33 PageID #: 800



 1983 in New York State are subject to the State’s three-year

 statute of limitation.      See Pearl v. City of Long Beach, 296 F.3d

 76, 79 (2d Cir. 2002) (three-year statute of limitations applies

 to claims arising in New York under 42 U.S.C. § 1983).

                   (a)   Speech by a Public Employee

             Where a public employee speaks in the workplace “as a

 citizen . . . upon matters of public concern,” he “may be protected

 from retaliation.”      Pickering v. Bd. of Educ., 391 U.S. 563, 568

 (1968); see also Montero, 890 F.3d at 395.          When presented with a

 First Amendment Retaliation claim by a public employee, a court

 must first determine whether the plaintiff/employee’s speech was

 undertaken as a citizen regarding a matter of public concern and,

 if so, assess whether the defendant/employer can establish that it

 “had   an   adequate     justification     for    treating    the   employee

 differently [based on his or her speech] from any other member of

 the general public.”        Garcetti v. Ceballos, 574 U.S. 410, 418

 (2006) (citing Pickering, 391 U.S. at 568).         If, however, a public

 employee makes a statement pursuant to his official duties, he is

 not speaking as a public citizen for First Amendment purposes,

 and, under such a scenario, “the Constitution does not insulate

 [the    employee’s]     communications     from    employer    discipline.”

 Montero, 890 F.3d at 395 (quoting Garcetti, 574 U.S. at 421).           When

 determining whether an employee’s speech addresses a matter of

 public concern, a court must examine the “content, form, and

                                      15
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 16 of 33 PageID #: 801



 context of a given statement, as revealed by the whole record.”

 Connick v. Myers, 461 U.S. 138, 147-48 (1983).                  “The inquiry into

 the protected status of speech is one of law, not fact.”                    Id. at

 148 n.7.

                   (b)    Petitioning by a Public Employee

             When a public employee raises a claim of retaliation

 based upon an alleged First Amendment right-to-petition, it is

 analyzed under the same rubric as a Speech Clause claim.                          See

 Borough of Duryea, Pa. v. Guarnieri, 564 U.S. 379, 398 (2011) (“The

 framework used to govern Speech Clause claims by public employees,

 when   applied   to     the    Petition     Clause,     will    protect   both   the

 interests of the government and the First Amendment right.”).

 Hence:

             If a public employee petitions as an employee
             on a matter of purely private concern, the
             employee’s First Amendment interest must give
             way, as it does in speech cases. [But, w]hen
             a public employee petitions as a citizen on a
             matter of public concern, the employee’s First
             Amendment interest must be balanced against
             the countervailing interest of the government
             in the effective and efficient management of
             its internal affairs.

 Id.      Thus, as with a First Amendment speech claim, deciding

 “[w]hether First Amendment activity addresses a matter of public

 concern is an issue of law,” Lakner v. Lantz, No. 3:08-CV-0887,

 2011 WL 4572673, at *2 (D. Conn. Sept. 30, 2011)(citing Johnson v.

 Ganim,    342   F.3d    105,    112   (2d      Cir.   2003)),   and   making     that

                                           16
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 17 of 33 PageID #: 802



 determination requires a court to consider the “content, form, and

 context” of the given activity “as revealed by the whole record.”

 Guarnieri, 564 U.S. at 398 (quoting Connick, 461 U.S. at 147-48;

 internal quotations omitted).

          B. The Instant Case

             As an initial matter, while Plaintiff’s Complaint is not

 the exemplar of clarity, it appears that her First Amendment

 retaliation claims are based upon the following adverse actions: 4

 (i) the County’s alleged failure to promote Plaintiff in 2013, and

 (ii) Plaintiff’s February 26, 2016 termination. 5               As will    be



 4    “An adverse employment action is ‘a materially adverse change
 in the terms and conditions of employment.’” Fahrenkrug v. Verizon
 Srvs. Corp., 652 F. App’x 54, 56 (2d Cir. 2016)(quoting Sanders v.
 N.Y.C. Human Res. Admin., 361 F.3d 749, 755 (2d Cir. 2004)); accord
 Davis v. N.Y.C. Dep’t of Educ., 804 F.3d 231, 235 (2d Cir. 2015).
 It “‘must be more disruptive than a mere inconvenience or an
 alteration of job responsibilities and might be indicated by a
 termination of employment, a demotion evidenced by a decrease in
 wage or salary, a less distinguished title, a material loss of
 benefits, significantly diminished material responsibilities, or
 other indices [] unique to a particular situation.’” Fox v. Costco
 Wholesale Corp., 918 F.3d 65, 71-72 (2d Cir. 2019)(quoting
 Patrolmen’s Benevolent Ass’n of City of N.Y. v. City of N.Y., 310
 F.3d 43, 51 (2d Cir. 2002)). Rather, it is “any action that ‘could
 well dissuade a reasonable worker from making or supporting a
 charge of discrimination.’”     Vega v. Hempstead Union Free Sch.
 Dist., 801 F.3d 72, 90 (2d Cir. 2015)(quoting Burlington N. & Santa
 Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006)).
 5    To the extent Plaintiff alleged other “adverse action”
 incidents, in addition to said incidents being woefully vague and
 conclusory, in opposing Defendants’ Summary Judgment Motion,
 Plaintiff has failed to advance or discuss them in any meaningful
 way. (See Opp’n, in passim.) Accordingly, Plaintiff is deemed to
 have abandoned any other incident as a bases for finding unlawful
 retaliation. See, e.g., Jackson v. Fed. Express, 766 F.3d 189,
                                      17
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 18 of 33 PageID #: 803



 discussed, upon the summary judgment record presented, 6 Plaintiff

 cannot maintain her retaliation action.



 198 (2d Cir. 2014)(“[I]n the case of a counseled party, a court
 may, when appropriate, infer from a party’s partial opposition
 that relevant claims or defenses that are not defended have been
 abandoned.”); Camarda v. Selover, 673 F. App’x 26, 30 (2d Cir.
 2016)(“Even where abandonment by a counseled party is not explicit,
 a court may infer abandonment from the papers and circumstances
 viewed as a whole.” (internal quotation marks and citation
 omitted)).

 6    The Second Circuit has recently stated, “Plaintiffs who ignore
 their obligations under Local Rule 56.1 do so at their own peril.”
 Genova v. County of Nassau, No. 20-1049-CV, -- F. App’x --, 2021
 WL 1115607, at *2 (2d Cir. Mar. 24, 2021)(summary order). Here,
 Plaintiff has ignored those obligations since, with one exception
 (see Plaintiff’s “Response” to Defendants’ Rule 56.1 Statement at
 paragraph 62), she fails to specifically controvert the
 Defendants’ Rule 56.1 Statements, thereby flouting the requirement
 of Local Civil Rule 56.1(d) that “[e]ach statement by the movant
 or opponent pursuant to Rule 56.1(a) and (b), including each
 statement controverting any statement of material fact, must be
 followed by citation to evidence which would be admissible, set
 forth as required by Fed. R. Civ. P. 56(c).” (emphasis added).
 Moreover, Plaintiff’s disputes are conclusory in nature, which
 contradicts the Second Circuit’s instruction that conclusory
 denials “‘cannot by themselves create a genuine issue of material
 fact where none would otherwise exist,’ nor can ‘mere speculation
 or conjecture as to the true nature of the facts.’”       Estate of
 Keenan v. Hoffman-Rosenfeld, 833 F. App’x 489, 491 (2d Cir. Nov.
 5, 2020) (quoting Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010)
 (internal quotation marks omitted))(concluding district court did
 not abuse its discretion in deeming admitted movants’ statements
 of facts where nonmovant responded with conclusory statements).
 Hence, Defendants’ Rule 56.1 Statements are deemed admitted for
 the purpose of deciding the instant Motion, with the exception of
 paragraph 62 of Defendants’ Rule 56.1 Statement, based upon
 Plaintiff’s failure to comply with Local Rule 56.1(d) by not
 specifically controverting Defendants’ Rule 56.1 Statements. See
 Skates v. Inc. Vill. of Freeport, 265 F. Supp. 3d 222, 233
 (E.D.N.Y. 2017) (“As Plaintiff failed to specifically controvert
 the facts in [the County] Defendant[s’] Local Rule 56.1 Statement,
 the facts contained therein that are supported by record evidence
 are deemed admitted for purposes of the instant [M]otion.” (citing
                                      18
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 19 of 33 PageID #: 804



             1. Claims of Retaliation Based Upon The 2013 Failure-to-
                Promote are Time-Barred

             Even   assuming,    arguendo,   that   Plaintiff     engaged   in

 protected First Amendment speech and activities, her claims that

 the    alleged     2013    failure-to-promote       constitute      unlawful

 retaliation in response to her 2011 Complaint and other vague



 Verlus v. Liberty Mut. Ins. Co., No. 14-CV-2493, 2015 WL 7170484,
 at *1 (S.D.N.Y. Nov. 12, 2015) (“Plaintiffs’ failure to
 specifically controvert Defendant’s Local Civil Rule 56.1
 Statement requires this Court to deem Defendant’s version of the
 facts admitted for purposes of this motion.”))); Taylor & Fulton
 Packing, LLC v. Marco Intern. Foods, LLC, No. 09-CV-2614, 2011 WL
 6329194, at *4 (E.D.N.Y. Dec. 16, 2011)(“Where a nonmovant . . .
 files a deficient statement, courts frequently deem all supported
 assertions in the movant’s statement admitted and find summary
 judgment appropriate.” (footnote omitted)); see also Ezagui v.
 City of N.Y., 726 F. Supp. 2d 275, 285 n.8 (S.D.N.Y. 2010)(noting
 statements which a nonmovant does “not specifically deny–with
 citations to supporting evidence–are deemed admitted for purposes
 of [movant’s] summary judgment motion”) (collecting cases);
 Universal Calvary Church v. City of N.Y., No. 96-CV-4606, 2000 WL
 1745048, at *2 n.5 (S.D.N.Y. Nov. 28, 2000)(discussing Local Rule
 56.1(d)’s requirement and collecting cases deeming as admitted
 denied statements of fact where the denials were conclusory and/or
 not properly supported by evidence).     Further, the Court finds
 that paragraph 62, while disputed, does not address a material
 fact that must be addressed to resolve this Motion.

      Local Rule 56.1(b) also permits a nonmovant to include “if
 necessary, additional paragraphs containing a separate, short and
 concise statement of additional material facts as to which it is
 contended that there exists a genuine issue to be tried.” Pursuant
 to Local Rule 56.1(b), Plaintiff has submitted “ADDITIONAL FACTS”
 in her Rule 56.1 Counterstatement. (See P-56.1 Stmt., ECF No. 47-
 1, at pp.11-12, ¶¶1-17; hereafter, the “Additional Facts”.)
 Defendants filed a responsive statement admitting some of the
 Additional Facts and denying others. (See Resp. Add’l Facts, ECF
 No. 50-1.)   However, the Court need not address the Additional
 Facts because they relate to Plaintiff’s claims which are time-
 barred. (See infra.)

                                      19
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 20 of 33 PageID #: 805



 complaints are time-barred. 7        As the Defendants assert, “it is

 uncontested that Plaintiff was aware that she was not being hired

 to the position in the Comptroller’s Office as early as September

 2013 – at least two months outside the statute of limitations

 period.”    (Reply, ECF No. 50, at 2 (citing Ex. E, Plaintiff’s 2014

 Discrimination Complaint (indicating Plaintiff believed for nine

 months that she would be promoted)); see also Compl. (dated,

 verified, and filed Nov. 14, 2016).)            In opposition, Plaintiff


 7
      The Court notes Plaintiff’s Second Cause of Action, alleging
 retaliation    for   engaging    in   constitutionally    protected
 petitioning, is premised upon her “petitioning the government for
 redress against the Town of Elmont Fire Department.” (See Compl.
 ¶56(e).) However, even if not considered time-barred for the same
 reasons discussed infra, this claim would be deemed waived. “Where
 . . . a public employee brings a retaliation claim based on the
 First Amendment, a plaintiff must put forth evidence . . .
 demonstrate[ing] . . . a prima facie case.” Frisenda v. Inc. Vill.
 Of Malverne, 775 F. Supp. 2d 486, 503 (E.D.N.Y. 2011)(emphasis
 added). Although Plaintiff contends to have “raised questions of
 material fact as to each element of his [sic] claims of violation
 of Plaintiff’s First Amendment Right to petition the government”
 (Opp’n at 12-13 (vaguely alluding to “foregoing reasons”)), she
 cites to none. (See id. at 13.) Moreover, other than generally
 stating the applicable law, Plaintiff has not advanced any argument
 supporting her retaliation-for-petitioning claim. (See id. at 12-
 13.) Since Plaintiff has failed to specifically or meaningfully
 address this argument, her Second Cause of Action would be deemed
 waived. See, e.g., Jackson, 766 F.3d at 198; Camarda, 673 F. App’x
 at 30; Neurological Surgery, P.C. v. Travelers Co., 243 F. Supp.
 3d 318, 329 (E.D.N.Y. 2017)(deeming an argument waived because it
 was not addressed in a party’s opposition brief); see also Patacca
 v. CSC Hldgs., LLC, No. 16-CV-0679, 2019 WL 1676001, at *13
 (E.D.N.Y. Apr. 17, 2019)(deeming waived claims which are not fully
 addressed in opposition papers)(collecting cases); Petrisch v.
 HSBC Bank USA, Inc., No. 07-CV-3303, 2013 WL 1316712, at *17
 (E.D.N.Y. Mar. 28, 2013)(collecting cases holding that where party
 fails to address arguments in opposition papers on summary judgment
 motion, the claim is deemed abandoned).
                                      20
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 21 of 33 PageID #: 806



 contends she “endured a pattern of ongoing harassment that began

 before     the    applicable     time   period     but    continued    into   the

 statutorily prescribed time period” as she was “ultimately . . .

 denied her job transfer due to the Mangano administration looking

 to retaliate against [her] for speaking about Mangano’s political

 ally at the Elmont Fire Department.”                (Opp’n at 13 (emphasis

 added).)

             To the extent Plaintiff relies upon the “continuing

 violation”       doctrine   to    utilize    the    2013    failure-to-promote

 incident as an adverse action, said reliance is misplaced.                 First,

 as the Defendants observe:         “Plaintiff supports Defendant’s [sic]

 argument in rejecting the continuing violations applicability to

 this case” when she stated “that ‘because plaintiff has only

 alleged private civil torts, the continuing violation doctrine is

 inapplicable.’”      (Reply at 1 (quoting Opp’n at 13).)              Second, the

 “doctrine applies only to harassment claims.                It is inapplicable

 to discrimination and retaliation claims.”               Harris v. Bd. Of Educ.

 Of the City Sch. Dist., 230 F. Supp. 3d 88, 98 (E.D.N.Y. 2017)

 (citing Dimitracopoulos v. City of N.Y., 26 F. Supp. 3d 200, 212

 (E.D.N.Y. 2014)).      Moreover, “[t]he ‘mere fact that the effects of

 retaliation are continuing does not make the retaliatory act itself

 a continuing one.’”         Gonzalez v. Hasty, 802 F.3d 212, 222-23 (2d

 Cir. 2015)(quoting Deters v. City of Poughkeepsie, 150 F. App’x

 10, 12 (2d Cir. 2005) (summary order)). Indeed, the Second Circuit

                                         21
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 22 of 33 PageID #: 807



 has held that “[a] refusal to hire is a ‘discrete act[ ]’ that

 ‘constitutes a separate actionable ‘unlawful employment practice,’

 such that the applicable statute of limitations begins to run from

 the date of the adverse hiring decision.”               Rodriguez v. County of

 Nassau, 547 F. App’x 79, 81 (2d Cir. 2013)(quoting                    Nat’l R.R.

 Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002)).                   Although

 she is vague throughout with dates, in her verified Complaint,

 Plaintiff avers that the County became aware of her 2011 Complaint

 in March 2013, after which Defendants rescinded her promotion.

 (See Compl. ¶¶19, 33.)          Thus, by her own admission, Plaintiff was

 aware of the Defendants’ adverse hiring decision well outside the

 applicable statute of limitation.            Third, even if Plaintiff had

 not   conceded     the   inapplicability     of   the    continuing    violation

 doctrine, she has failed to present evidence that the County’s

 alleged 2013 failure-to-promote decision was part of an ongoing

 engagement    in    unlawful     discriminatory    retaliation;       therefore,

 there is no basis for tolling the limitations period.                 See, e.g.,

 Laurent v. City of N.Y., No. 17-CV-5740, 2019 WL 1364230, at *5-6

 (E.D.N.Y. Mar. 26, 2019)(relying upon Rodriguez, 547 F. App’x 79,

 for concluding no continuing violation is established in the

 absence of showing an ongoing discriminatory policy).                 Given that

 Plaintiff    concedes     the    alleged    failure-to-promote     retaliation

 occurred beyond the three-year statute of limitations (see Opp’n

 at 13) and finding that the continuing violation doctrine is

                                        22
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 23 of 33 PageID #: 808



 inapplicable in this instance, as a matter of law, the Defendants

 are entitled to summary judgment in their favor as to Plaintiff’s

 claims of retaliation based upon her engagement in the alleged

 free speech and free petition activities prior to November 14,

 2013.

             Even if that were not the case and continuing to assume,

 arguendo,     protected      First    Amendment       speech    and/or    activity,

 Plaintiff could not make out a prima facie case of First Amendment

 retaliation since she is unable to establish the requisite adverse

 action elements.         See Montero, 890 F.3d at 394.                 As noted, an

 adverse employment action is one that has a materially adverse

 change in the terms and conditions of employment.                    (See supra note

 4.)     Upon the record presented, Plaintiff is unable to establish

 such a change in 2013 for the simple reason that, in the first

 instance, she is unable to prove she was offered a new position in

 the Comptroller’s Office.            (See D-56.1 Stmt., ¶¶15-18; see also

 Ex. K, Maragos Depo., 18 (testifying that that no formal or

 informal offer of a position was made to Plaintiff), 21-22 (same).)

 Indeed,     the     record    evidence        shows    that     in    investigating

 Plaintiff’s       2014   Discrimination       Complaint,       the    NYS-DHR   found

 Plaintiff “was unable to provide any specifics or documentations

 to    support      her    assertion”      “that        she     was     promised    a

 promotion/transfer with an accompanying salary of $80k annually”

 (Ex O at N.C. Bates Nos. 000445-46), leading to its determination

                                          23
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 24 of 33 PageID #: 809



 that the County did not engage in discriminatory retaliation. (See

 Ex. F at 1; see also id. at 2 (stating that despite Plaintiff

 allegedly being told she would be transferred, “she continues to

 work in the same department and no such transfer has occurred or

 is pending”).)     Plaintiff is collaterally estopped from rearguing

 a denial of promotion in the face of the NYS-DHR’s investigation

 to the contrary and its subsequent determination. 8          See Kosakow v.

 New Rochelle Radiology Assocs., P.C., 274 F.3d 706, 728 (2d Cir.

 2001)(“[I]n § 1983 actions, the factual determinations of a state

 administrative agency, acting in a judicial capacity, are entitled

 to the same issue and claim preclusive effect in federal court

 that the agency’s determinations would receive in the State’s

 courts.”); id. at 730 (instructing “that there must be an identity

 of issue which has necessarily been decided in the prior action

 and is decisive of the present action, and [that] the party to be

 estopped must have had a full and fair opportunity to contest the

 decision now said to be controlling” (internal quotation marks and

 citation omitted)).       Moreover, Plaintiff has failed to advance



 8    Plaintiff does not argue the absence of a full and fair
 opportunity to litigate the failure-to-promote issue; instead, she
 contends that the NYS-DHR’s decision “in no part cites first
 amendment retaliation, free speech, corruption, or any of the
 allegations in the instant matter.”    (See Opp’n at 13-14); cf.
 Kosakow v. New Rochelle Radiology Assocs., P.C., 274 F.3d 706, 730
 (2d Cir. 2001) (“the opponent bears the burden of proving that he
 or she did not have a full and fair opportunity to litigate the
 issue” (citation omitted)).

                                      24
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 25 of 33 PageID #: 810



 admissible evidence of a job offer that was later reneged which

 would create a disputed fact necessitating a jury trial.                 Thus,

 given the dearth of evidence that Plaintiff suffered actionable

 adverse employment action by being denied a promotion, she would

 be unable to carry her prima facie burden of establishing First

 Amendment retaliation, 9 thereby warranting summary judgment in

 Defendants’ favor as a matter of law.

             2. As to Her 2016 Termination, Plaintiff Cannot Establish
                a Prima Facie Case of First Amendment Retaliation

             Upon the record presented, Plaintiff is unable to make

 out a prima facie case that her February 26, 2016 termination was

 in retaliation for engaging in protected First Amendment speech or

 activity since none of the conduct she puts forth is protected

 activity.

             As   to   Plaintiff’s   2014    Discrimination    Complaint,    a

 careful examination of the content, form, and context of said

 Complaint, as revealed by the whole record, see Connick, 461 U.S.

 at 147-48, demonstrates that the complaint was personal in nature,

 generally    relating    to   Plaintiff’s    own   situation,    i.e.,    her

 dissatisfaction with the conditions of her employment.            See Lewis




 9    For substantially the same reason, to the extent Plaintiff
 contends she suffered an adverse employment action because of an
 alleged threatened transfer, since the record evidence establishes
 Plaintiff maintained her Deputy Director position with CASA until
 her February 2016 termination, she cannot rely on said transfer
 threat to carry her First Amendment retaliation prima facie burden.
                                      25
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 26 of 33 PageID #: 811



 v. Cowen, 165 F.3d 154, 164 (2d Cir. 1999)(“speech on a purely

 private matter, such as an employee’s dissatisfaction with the

 conditions of his employment, does not pertain to a matter of

 public concern”); Volpe v. Ryder, No. 19-CV-2236, 2020 WL 7699949,

 at *9 (E.D.N.Y. Oct. 16, 2020)(recommending dismissal of First

 Amendment retaliation claim “on the basis of a lack of protected

 speech” where speech addressed plaintiff’s “own situation and

 viewed, in context, was certainly of a purely private nature”),

 report & recommendation adopted, 2020 WL 7041091 (E.D.N.Y. Nov.

 30, 2020).    As such, the 2014 Complaint did not address a matter

 of public concern and, therefore, cannot support a prima facie

 case of First Amendment retaliation. Yet, even assuming, arguendo,

 that were not the case, in the absence of any other evidence

 suggesting    retaliation    animus,    the   more   than    year-and-a-half

 expanse of time between the 2014 Discrimination Complaint and her

 termination     is   too   temporally     attenuated   to     establish   the

 requisite causal connection in this instance.               See Montero, 890

 F.3d at 394 (instructing that to maintain a First Amendment Free

 Speech retaliation claim, there must be a causal connection between

 the adverse action and protected speech); Morgan v. Dep’t of Motor

 Vehicles, No. 3:17-CV-2091, 2020 WL 1322834, at *10 (D. Conn. Mar.

 20, 2020) (“[W]hile the Second Circuit has at times found evidence

 of causation despite gaps of several months between the protected

 activity and the adverse action, those cases involved either a

                                      26
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 27 of 33 PageID #: 812



 factual   context    making   the    defendant’s     delay    in   retaliating

 plausible or additional evidence of causation.           Neither is present

 in this case.” (referring to Espinol v. Goord, 558 F.3d 119, 129

 (2d Cir. 2009))).

             Nor can Plaintiff rely upon her 2015 Notice of Claim as

 protected First Amendment speech or activity because it does not

 address matters of public concern.          Cf. Pickering, 391 U.S. at 568

 (instructing that where a public employee speaks in the “workplace

 as a citizen . . . upon matters of public concern,” she “may be

 protected    from   retaliation”).         An   examination   of   Plaintiff’s

 Notice of Claim shows it related to her employment, in which she

 had a personal stake, and that by said Claim, Plaintiff sought

 relief solely for herself.          See, e.g., Sousa v. Roque, 578 F.3d

 164, 174 (2d Cir. 2009)(“An employee who complains solely about

 his own dissatisfaction with the conditions of his own employment

 is speaking upon matters only of personal interest.” (internal

 quotation marks omitted)).          There is no evidence here that the

 Notice of Claim was made to address some public concern or to be

 disseminated in furtherance of public discourse.                   See, e.g.,

 Frisenda v. Inc. Village of Malverne, 775 F. Supp.2d 486, 507

 (E.D.N.Y. 2011) (finding employee’s speech not protected because,

 inter alia, it was not concerning a matter of public concern and

 was not intended to be publicly disseminated in furtherance of

 civic discourse (quoting Garcetti, 547 U.S. at 422)).                Moreover,

                                       27
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 28 of 33 PageID #: 813



 there is no evidence that Plaintiff’s superior, Lowery, had any

 knowledge of the Notice of Claim.

             Similarly, Plaintiff’s three workplace violence reports,

 including those lodged days before Plaintiff’s termination, were

 personal in nature, regarding unwelcomed interactions with work

 colleagues, for which Plaintiff sought redress.             It is apparent

 these reports did not address matters of public concern nor were

 they disseminated in furtherance of public discourse.                Rather,

 Plaintiff’s “complaints addressed h[er] own situation and viewed,

 in context, were certainly of a purely private nature.”               Volpe,

 2020 WL 7699949, at *9 (recommending dismissal of First Amendment

 retaliation claim “on the basis of a lack of protected speech”),

 report & recommendation adopted, 2020 WL 7041091 (E.D.N.Y. Nov.

 30, 2020); see also Montero, 890 F.3d at 399 (instructing speech

 that “principally focuses on an issue that is personal in nature

 and generally related to the speaker’s own situation” or that is

 “calculated to redress personal grievances” does not qualify for

 First Amendment protection)(citations omitted)).            Hence, none of

 those reports are entitled to First Amendment protection; nor can

 any of them serve as the basis for Plaintiff’s First Amendment

 retaliation claims.

             The Court’s determination that this action does not

 address a matter of public concern or warrant First Amendment

 protection is buttressed by the fact that Plaintiff complains

                                      28
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 29 of 33 PageID #: 814



 predominantly of personal damages to her income, and emotional and

 psychological well-being, seeking relief that is personal to her.

 (See Compl., Pray for Relief, at 12 13); cf. Storman v. Klein, 395

 F.   App’x    790,   794    (2d    Cir.    2010)(observing     that   plaintiff

 “complain[ed] solely of personal damages to his income, retirement

 benefits, reputation, and physical and emotion well-being” in

 affirming    district      court’s    determination     that   “Storman’s     suit

 addresse[d] solely personal grievances . . . and s[ought] relief

 only for himself,” and, therefore “d[id] not address a matter of

 public concern or warrant First Amendment protection”)(quoting

 Storman v. Klein, No. 09-CV-0338, 2009 WL 10740175, at *2 (S.D.N.Y.

 Aug. 17, 2009))(cleaned up)).

              3. The Absence of Municipal Liability

              Because Plaintiff has not put forth evidence supporting

 a valid underlying constitutional deprivation, her claims against

 the County pursuant to Monell v. Department of Social Services,

 436 U.S. 658 (1978), are untenable.             See City of Los Angeles v.

 Heller, 475 U.S. 796, 799 (1986) (observing that Monell liability

 does not lie where a municipality’s officer does not inflict

 constitutional harm); Segal v. City of N.Y., 459 F.3d 207, 219 (2d

 Cir.   2006)(“Because        the     district   court    properly     found    no

 underlying constitutional violation, its decision not to address

 the municipal defendants’ liability under Monell [in the summary

 judgment context] was entirely correct.”); cf. Johnson v. City of

                                           29
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 30 of 33 PageID #: 815



 N.Y., 551 F. App’x 14, 15 (2d Cir. 2014)(affirming dismissal of

 complaint where plaintiff failed to allege a valid underlying

 constitutional deprivation).

             Moreover, even if Plaintiff could maintain such claims,

 no municipal liability would lie in this instance as Plaintiff has

 failed to establish the alleged adverse employment actions were

 the result of a County policy.         See, e.g., Torraco v. Port Auth.

 of N.Y. & N.J., 615 F.3d 129, 140 (2d Cir. 2010) (instructing that

 to prove a Monell claim, a plaintiff must show “(1) an official

 policy or custom that (2) causes the plaintiff to be subjected to

 (3) a denial of a constitutional right”) (citations omitted).            One

 way to establish a policy or custom is to show “actions taken or

 decisions made by municipal officials with final decision-making

 authority, which caused the alleged violation of the plaintiff’s

 civil rights.”      Naples v. Stefanelli, 972 F. Supp. 2d 373, 387

 (E.D.N.Y. 2013).     Here, Plaintiff argues that Mangano was “a final

 policyholder” who “himself nixed Plaintiff’s potential transfer to

 the comptroller’s office.”       (Opp’n at 15.)    However, as Defendants

 aptly counter, and as confirmed by the Court’s review of the

 record:    “Plaintiff has not offered even a scintilla evidence to

 demonstrate that Mangano either denied her a transfer to the

 Comptroller’s office[] or terminated her employment due to any

 speech that she made,” including “her speech pertaining to [the]

 Elmont Fire Department.”       (Reply at 8.)

                                      30
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 31 of 33 PageID #: 816



             4. No Basis to Find Mangano Liable

             Plaintiff has sued Mangano both in his individual and

 official capacity.     (See Compl, Caption.)      Even if not time barred

 or waived, Plaintiff’s claims against Mangano would be unavailing.

             First, it is well-settled that “an official-capacity

 suit is, in all respects other than name, to be treated as a suit

 against the [municipal] entity [of which the officer is an agent].”

 Kentucky v. Graham, 473 U.S. 159, 166 (1985); accord Castanza v.

 Town of Brookhaven, 700 F. Supp. 2d 277, 283-84 (E.D.N.Y. 2010)

 (“Official-capacity suits generally represent only another way of

 pleading an action against an entity of which an officer is an

 agent.” (brackets omitted; internal quotation marks and citation

 omitted)).    Hence, “[w]ithin the Second Circuit, where a plaintiff

 names both the municipal entity and an official in his or her

 official capacity, district courts have consistently dismissed the

 official capacity claims as redundant.”            Phillips v. County of

 Orange, 894 F. Supp. 2d 345, 385 (S.D.N.Y. 2012)(collecting cases).

 Because the County is named in the Complaint (see Compl. ¶7), the

 claims against Mangano in his official capacity are duplicative

 and properly dismissed.       See, e.g., Field Day, LLC v. County of

 Suffolk, 799 F. Supp. 2d, 205, 214 (E.D.N.Y. 2011)(dismissing, on

 motion for summary judgment, claims against individual sued in his

 official capacity, because real party in interest was the co-



                                      31
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 32 of 33 PageID #: 817



 defendant County)(citing Hafer v. Melo, 502 U.S. 21, 25-26 (1991);

 Graham, 473 U.S. at 167 n.14).

              Second, Plaintiff has failed to show that Mangano was

 personally     involved     in     the    2013   alleged     failure-to-promote

 incident or in her 2016 termination.             Instead, the record evidence

 demonstrates Mangano had a general knowledge of Plaintiff, e.g.,

 that she was a possible supporter, had an interest in mixed martial

 arts (“MMA”), and worked for CASA and may have been at County

 events.      (See Ex. I., Mangano Depo., at 15 (general supporter),

 13, 21 (MMA interest), 14 (worked for CASA), 14, 16 (may have

 attended     County    events).)          Yet,    “personal    involvement      of

 defendants      in    alleged       constitutional       deprivations      is    a

 prerequisite to an award of damages under § 1983.”                 See Victory v.

 Pataki, 814 F.3d 47, 67 (2d Cir. 2016) (internal quotations and

 citation omitted); see also Grullon v. City of New Haven, 720 F.3d

 133, 138–39 (2d Cir. 2013)(“[I]n order to establish a defendant’s

 individual liability in a suit brought under § 1983, a plaintiff

 must show, inter alia, the defendant’s personal involvement in the

 alleged constitutional deprivation.”); Spavone v. N.Y.S. Dep’t of

 Corr.   Servs.,      719   F.3d    127,    135   (2d   Cir.2013)    (“[P]ersonal

 involvement of defendants in alleged constitutional deprivations

 is a prerequisite to an award of damages under § 1983.”) (quoting

 Colon   v.    Coughlin,     58    F.3d    865,   873   (2d   Cir.1995)(internal

 quotation marks omitted).           Thus, upon the record presented, no

                                           32
Case 2:16-cv-06302-JS-AYS Document 51 Filed 03/31/21 Page 33 of 33 PageID #: 818



 reasonable juror could find that Mangano was personally involved

 in the constitutional deprivations of which Plaintiff complains.

                                  ***

             To the extent not expressly addressed, the Court has

 considered Plaintiff’s remaining arguments and finds they are

 without merit and/or fail to raise triable issues of fact that

 would warrant denying summary judgment in Defendants’ favor.



    IV.   Conclusion

             Accordingly, IT IS HEREBY ORDERED that:

       A. The Defendants’ Summary Judgment Motion is GRANTED; and

       B. The Clerk of Court is directed to

             1. dismiss with prejudice all Plaintiff’s causes of

             action against the Defendants;

             2. enter judgment in the Defendants’ favor; and,

             3. thereafter, close this case.


                                             SO ORDERED.

                                             /s/ JOANNA SEYBERT
                                             JOANNA SEYBERT, U.S.D.J
 Dated:      March 31, 2021
             Central Islip, New York




                                        33
